Citation Nr: 1328613	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  09-22 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the matter was transferred to the San Diego, California RO during the pendency of the appeal.  

In May 2013, the Veteran testified via video-conference at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  


FINDING OF FACT

The competent and credible evidence shows that multiple sclerosis did not manifest during the Veteran's active service, did not manifest within seven years of separation from active service, and is not otherwise related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for multiple sclerosis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & 2013); 38 C.F.R. §§ 3.102, 3.303(a), (b), (d), 3.307(a), 3.309(a), (e) (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA received the Veteran's claim that led to this appeal in January 2008.  The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2008.  That letter informed him of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service and VA treatment records as well as records associated with his claim for disability benefits from the Social Security Administration (SSA).  It also assisted him in obtaining records of treatment from private providers.  

VA has not provided an examination or obtained an expert opinion with regard to the issue on appeal.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor has a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In July 2013 argument, the Veteran's representative stated that the Veteran had provided evidence to support his contention that his multiple sclerosis is directly due to combat/Agent Orange exposure.  The representative stated that due to the competent testimony of the Veteran and his spouse, the Veteran was entitled to a medical opinion to determine whether his multiple sclerosis manifested during service or within the presumptive period of seven years or, in the alternative, is directly due to combat or herbicide exposure during service.  

The Board has considered these statements.  However, the evidence does not establish that his multiple sclerosis manifested during service or within an applicable presumptive period.  Nor is there an indication of an association between his multiple sclerosis and any aspect of his service, to include his service in Vietnam.  For both of these independent and sufficient reasons, the Board concludes that VA has no duty to provide an examination or obtain an opinion in this case.  

As explained in detail in the "Service Connection" section of the instant document, the statements regarding onset of symptoms during service or within seven years of separation from service are not credible and are outweighed by the Veteran's own reports, made in the context of seeking treatment, that his symptoms began many years after service.  

The Veteran and his spouse have merely asserted that exposure to Agent Orange caused his multiple sclerosis.  He submitted a June 2008 statement entitled "U.S. Veteran Living with MS Testifies Before Congress," that includes an excerpt from testimony from a different individual who served in Kuwait in 1991.  Part of the testimony was the statement that recent studies confirm that combat veterans have an increased risk of developing multiple sclerosis.  Given the nature of the testimony, the references to oil fires in Kuwait, and the lack of any support for the content of the testimony, the Board finds that this evidence does not rise to the level of an indication of an association between the Veteran's multiple sclerosis to his service in Vietnam or any other service.  A document entitled "We Were Soldiers Once," also of record, is in the nature of anecdotal statements and an argument from a different individual that the U.S. Government is incorrect in its assessment that there is no proven direct link between an herbicide agent and multiple sclerosis.  

In McLendon, the Court of Appeals for Veterans' Claims (Court) provided examples of the types of evidence that may indicate that a current disability is associated with service.  Those examples were medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83.  Relying on that guidance, the Board finds that the evidence of record is not the type of evidence that provides an indication of an association between the Veteran's multiple sclerosis and his active service.  

Also submitted by the Veteran is a two paragraph summary of a research article entitled "Multiple Sclerosis in US Veterans of the Vietnam Era and Alter Military Service: Race, Sex, and Geography."  This document does not mention a particular type of service or exposure to a particular type of environmental factor.  It merely states that there is an implied environmental factor in the cause or precipitation of multiple sclerosis.  Given that it covers periods of time from 1960 to 1994 and refers to those veterans for whom service connection for multiple sclerosis has been established, it is not an indication of an association between multiple sclerosis suffered by the Veteran in the instant case and his service in Vietnam to include exposure to an herbicide agent.  

Finally, associated with the claims file are two pages from an article in the journal Nature, dated in April 2003.  The article refers to different drums of herbicide (referred to as Agent Purple, Agent Green, etc.) used in different locations, but does not link any disease to such herbicides.  Here, given that it is presumed that the Veteran was exposed to an herbicide agent during his service in Vietnam, this evidence does not tend to prove any fact of consequence.  

For these reasons, the Board concludes that VA has no duty to provide an examination or obtain an expert opinion in this case.  

The Veteran was provided an opportunity to set forth his contentions at a November 2012 Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or Veteran's Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the November 2012 Board hearing, the undersigned Veterans Law Judge identified the issue on appeal.  See Hearing Transcript (T.) at 2.  Information was solicited regarding the onset of symptoms of multiple sclerosis.  T. at 5-6, & 8.  The undersigned also suggested that the Veteran submit statements from medical professionals relating his multiple sclerosis to service.  T. at 11-12.  Given the specific nature of his claim and considering the interchange between the undersigned, the Veteran, and his representative, the Board concludes that the issues were "explained . . . in terms of the scope of the claim for benefits," and that "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


II.  Service Connection

The Veteran contends that he began having symptoms of multiple sclerosis during service and therefore his appeal should be granted.  He also contends that his multiple sclerosis is due to exposure to herbicides while serving in the Republic of Vietnam or due to inoculations he received during service.  His representative contends that he has multiple sclerosis related to combat service.  After review of the evidence, the Board concludes that the appeal must be denied because the preponderance of evidence is against a finding that his multiple sclerosis manifested during service or within an applicable presumptive period or was caused by his service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted based on one or more presumptions that a present disability is due to a disease that had onset during active service or within a specified time period after separation from active service.  If multiple sclerosis manifests during service or to a degree of 10 percent disabling or more within seven years of separation from active service, service connection will be presumed.  38 U.S.C.A. § 1101, 1110, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303(b), 3.307(a)(1-3), 3.309(a) (2013).  

Service connection shall be presumed for certain specific diseases based on exposure to an herbicide agent, such as "Agent Orange," during service in the Republic of Vietnam between January 1962 and May 1975.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2013).  Service personnel records document that the Veteran served in the Republic of Vietnam within this period of time.  However, diseases that are not specifically listed by regulation are not subject to this presumption of service connection.  See, e.g., 68 Fed. Reg. 27,630 -27,641 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov.2, 1999).  Multiple sclerosis is not one of the specific diseases for which the presumption applies.  38 C.F.R. § 3.309(e) (2013).  

The unavailability of presumptive service-connection does not mean that service connection cannot be granted for a disease that is shown by at least an equipoise standard of evidence to have been caused by exposure to an herbicide agent during active service or to have been otherwise caused by or had onset during active service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.309(d) (2013); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board has considered his claim on a 'direct' basis as well as presumptive bases.  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

As to some of the factors that go into making credibility determinations both the Court and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (explaining that the credibility of a witness can be impeached by such factors as interest, bias, and inconsistent statements).  

During the May 2013 hearing, the Veteran testified that prior to separation from active service he had headaches and vision problems, his marksmanship was noticeably worse than when he entered service, and he could not pass the running portion of the physical proficiency test.  T. at 4.  He also testified that he had not had problems with the physical test in the past.  Id.  

He described balance problems as no longer being able to judge the path of a baseball and therefore unable to catch it.  T. at 5.  He clarified that he imagined that he first experienced this in the late 1960s or early 1970s but did not know exactly when it first began.  Id.  He testified that he reported to sick call complaining of headaches on numerous occasions, was provided with aspirin, and told that he should not go to sick call.  T. at 6.  

The Veteran did not report that any of these symptoms with regard to combat service.  Rather his testimony was that at the time of separation from service he had fatigue and vision difficulty that he did not have when he entered service.  Hence, this case does not involve application of a relaxed evidentiary standard under 38 U.S.C.A. § 1154(b) (2002).  

When asked about incoordination, he testified that he worked as a painter and a carpenter post-service and as time passed he was unable to climb and had general difficulties performing these jobs.  T. t 6-7.  He testified that he did not seek medical attention until he reached a point where he could no longer stand up, and he explained that did not have health insurance and had a habit of working through difficulties.  T. at 7.  He testified to his belief that his symptoms began in approximately 1969, that the symptoms would come and go, and that he did not seek treatment for his vision problems until he was diagnosed with multiple sclerosis.  T. at 7-8.  He testified that he was diagnosed in 2007.  T. at 6.

The Veteran's spouse testified that she married the Veteran in 1986, had known him since 1978, that she had thought his excessive use of aspirin for headaches was unusual, and that he told her at that time that he had been doing so for a long time.  T. at 8.  

Additionally, the Veteran testified that he fell into a body of water in Vietnam, and that he had the flu when stationed in Maryland, spent three days ill, his "shot" card had been destroyed, and that he questioned what inoculations or vaccinations he was then given.  T. at 9.  The Board concludes from this testimony and his statements in the Form 9, that this testimony was provided to support his contention that his multiple sclerosis was caused by exposure to herbicides or some other substance while serving in Vietnam or by inoculations he received during service.  

Finally, his spouse testified that she recalls the Veteran informing her that he was sick for those three days and that the Veteran woke up one day and was numb from the neck down.  She speculated that perhaps the three day illness was a multiple sclerosis attack.  T. at 11.  

The Board has considered these statements and reviewed the Veteran's service and post-service records and concludes that the preponderance of evidence shows that he did not experience any of the symptoms that he has described until many years after separation from active service.  Next, the Board explains these conclusions; first with regard to service and then with regard to the presumptive period.   

Service treatment records document that the Veteran reported malaise, weakness, and nasal edema in December 1968 and was diagnosed with the flu and prescribed medication, including aspirin.  Although he reported low back pain during service, there are no reports of headaches or vision problems and no other reports of weakness, fatigue or lack of endurance.  

In a January 1969 report of medical history for the purpose of separation from active duty, the Veteran indicated that he had worn glasses or contacts, and that he either then had or had previously had swollen or painful joints, mumps, ear, nose, or throat trouble, hay fever, and boils, and had stuttered or stammered.  He reported all of these symptoms in his February 1966 enlistment report of medical history.  At separation he also reported that he either then had or had previously had recurrent back pain.  In that separation report, he denied other eye trouble, dizziness or fainting spells, or frequent or severe headaches.  There is no mention on that form of fatigue or any other symptom that he has recently reported suffering during service.  In a section for a description of his health in his own words, the Veteran explained that other than hay fever he was fine.  A medical professional provided a summary that he had one episode of back strain during advanced infantry training with no recurrence, and no current symptoms or sequelea.  An associated report of medical examination for the purpose of separation from active service documents normal clinical evaluations for all physiology and anatomy other than identifying marks - a scar.

There is no indication of vision difficulty during service, it is noted that he had impaired vision at entrance into service and that both upon entry into service and at separation from service he indicated that he had at some point worn glasses.  At separation from service his distant vision was listed as 20/20 for both eyes as opposed to entrance into service when it was listed as 20/25 and 20/30, all uncorrected.  

These records are evidence against a finding that his multiple sclerosis manifested during service.  Although the Veteran testified that he sought treatment for headaches during service and had symptoms including fatigue and vision problems, the Board finds the service treatment records more probative as to whether this was the case.  The service treatment records appear complete.  As explained, he reported other symptoms during service, including back pain; and therefore, if he had headaches and vision problems, it follows that he would have reported those also.  Additionally, although the Veteran reports that his "shot card" was lost and he was concerned that he was given inoculations that may possibly have caused multiple sclerosis, the Veteran's immunization record is associated with his service treatment records and the appearance of the notations on that record tends to show that it is the original document with an initial entry in March 1966.  

More significantly, at the time of separation from active service he specifically endorsed that he had never had frequent or severe headaches.  His current statements that he did have frequent headaches during service are inconsistent with that endorsement.  The Board finds that the endorsement in January 1969 is more probative than his current statements as to whether he had frequent headaches during service.  This is for two reasons.  First, the January 1969 endorsement was made contemporaneous to his active service, so the effects of the passage of time on his memory would not have influenced his endorsement.  Second, there is no reasonably discernible reason that the Veteran would mistakenly indicate, in January 1969, that he had not had headaches, which cannot be said with regard to his statements made in the context of seeking VA compensation.  Additionally, the Board notes that there is mention, for example in a medical history report of an April 2008 audiology examination, that the Veteran currently suffers from dizziness and vertigo that may be related to his multiple sclerosis.  At separation from service he endorsed that he had never had dizziness.  

Thus, his service treatment history and his reports during service and at separation from service are inconsistent with his reports now regarding symptoms during service.  Based on these inconsistencies, the Board finds the Veteran's more recent statements regarding his headaches and other symptoms as having onset during service are not credible.  It therefore assigns only very minimal probative weight to those statements and finds them outweighed by his statements and the findings at the time of his separation from active service.  

Now the Board turns to the question of whether multiple sclerosis manifested within seven years of separation from active service.  That is, on or before February 1976.  Review of the claims file shows that his reports of symptoms prior to no later than 1987 are not credible.  

Notes associated with his claim for SSA disability benefits include treatment records documenting that "R.S.," O.D., examined the Veteran for double vision (diplopia) in January 2002.  Dr. R.S. noted that the diplopia had been present for several years.  Dr. R.S. also documented that the Veteran reported that he had difficulty with his eyes working together for ten years or more.  He referred the Veteran to "L.M.," M.D. in August 2002 because the diplopia was not improving.  

Eye Center of Central Pennsylvania notes from May 2007 document the Veteran's report that he had double vision for the first time eight years earlier and had seen eye doctors over the past four to five years.  June 2007 notes document his report that he had no history of migraine headaches but did have a lot of headaches years earlier.  A Tristan Associates report of a June 2007 MRI documents a history of double vision and occasional headaches and to rule out sclerosis.  A July 2007 note from the Eye Center of Central Pennsylvania documents that the Veteran had vision symptoms for five years that had worsened in the past three months.  June 2007 VA neurology notes document that his symptoms began twelve to twenty years earlier.  

August 2007 Geisinger Medical Center signed by "M.V.," M.D., document that the Veteran began experiencing blurred vision five to six years earlier.  In a review of systems section, Dr. M.V. noted that the Veteran had felt fatigued for the past two years.  These records also document the Veteran's report of intermittent neck pain over the past several years, intermittent staggering /stumbling over the past five to six years, and that in 2001 to 2002 he awoke one morning numb from the neck down and had since had numbness of his fingers. 

In a disability report completed by the Veteran for SSA purposes, he indicated that he became unable to work because of his medical condition in March 2004.  The SSA determined that his disability began in January 2007 and his primary diagnosis was diplopia with a secondary diagnosis of disorders of the back.  

August 2011 VA Eye clinic notes document that the Veteran reported that he has had double vision for the last forty-five years.  A July 2011 note provides an impression that his eye posture is irregular secondary to multiple sclerosis and June 2011 notes indicate that he has visual difficulty related to dyscongugate gaze due to multiple sclerosis.  May 2011 notes indicate that his slightly decreased vision and diplopia does not resolve with prism due to his multiple sclerosis.  

These treatment records tend to show that it was not until many years after service that the Veteran began to experience symptoms later attributed to multiple sclerosis.  His reports in the context of seeking treatment are highly probative as to when his vision, balance, and fatigue symptoms began and whether he had a history of headaches because he provided that information in the context of seeking medical treatment when he would have a strong motivation to provide accurate information so as to increase the likelihood of proper diagnosis and treatment.  

This is not only a logical conclusion but reflects an established legal principle (as reflected in the Federal Rules of Evidence 804 exception to the hearsay rule for statements made in the course of seeking medical treatment) that reports made to a medical professional in the course of seeking treatment are highly likely to be accurate because a person realizes that proper treatment is more likely if an accurate history is provided.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (citing to Federal Rule of Evidence 702 and stating that reference to the Federal Rules of Evidence "would more thoroughly elucidate the necessary "reasons and bases" for the Board's decision").  

Reports from prior to when he filed his claim in January 2008 document his consistent reports of symptoms, including vision difficulties, beginning in 2001 or 2002, the earliest reported onset is found in the 2007 VA neurology notes but that report places symptoms with onset no earlier than 1987, well beyond the seven year presumptive period.  The Board acknowledges his report that he had suffered headaches years earlier, with no defined date, but arriving at a conclusion that this was within the presumptive period amounts to pure speculation.  Given the other records showing onset much later, the Board concludes that it is reasonable to interpret that vague report of headaches years ago as not probative of onset during the presumptive period.  It was only after he filed his claim that he began reporting symptoms with earlier onset.  

Given these facts, the Board finds that the Veteran's reports made in the context of seeking treatment prior to filing his claims are the most probative as to when his symptoms began.  His later reports are inconsistent with those earlier reports.  The Board finds that the later reports are not credible.  

As to his spouse's statements regarding his use of aspirin, the Board finds her statements are outweighed by the Veteran's own reports made in the context of seeking treatment as to when symptoms began.  This is because her testimony in this regard is vague, there is an inherent bias involved due to their relationship, and because of the highly probative nature of the Veteran's reports made when he initially began seeking treatment.  As to her statement regarding a three day illness followed by numbness as a possible symptom of multiple sclerosis, the most probative evidence of record shows that this event occurred many years after the presumptive period and does not tend to show onset during the presumptive period.  

In his June 2009 VA Form 9, the Veteran stated that the lack of medical training did not preclude him from offering his informed opinion as to the possible effect on his autoimmune system of inoculations provided during service or exposure to herbicide agents during service.  However, given the nature of the medical question, the Board finds that the nexus opinions offered by the Veteran and his spouse are not competent evidence.  

There is no evidence of record showing that the Veteran or his spouse has expertise in medical matters such as determining the cause of multiple sclerosis.  They are thus considered non-experts, or laypersons.  Although it is error to categorically reject layperson nexus evidence as incompetent; not all layperson nexus evidence is competent evidence.  Whether a layperson diagnosis or nexus opinion is competent evidence depends on the facts of the particular case.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor for consideration is the complexity of the question to be determined.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example in footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not competent to diagnose a form of cancer).  Another factor is whether the question can be answered by personal observation alone.  See Layno v. Brown, 6 Vet. App. 465, 496 1994) (explaining that a layperson is competent to report only that which he or she observed). 

Whether multiple sclerosis is caused by exposure to an herbicide agent, such as Agent Orange, immersion in water in Vietnam, or inoculations or vaccines is a complex question.  It is common knowledge that whether diseases are due to such factors is the subject of extensive research by medical professionals and not the type of simple question that falls within the realm of knowledge of a layperson.  Nor can one determine by observation that multiple sclerosis manifesting many years after such exposure is due to such exposure.  For these reasons, the Board concludes that the nexus opinions offered by the Veteran and his spouse are not competent evidence and therefore not probative of any fact in this case.  

In summary, the most probative evidence in this case is the Veteran's service treatment records and his reports as to onset of symptoms when he sought treatment prior to filing his claim for VA disability compensation.  As such, the preponderance of evidence is against a finding that his multiple sclerosis manifested during service or within an applicable presumptive period or was caused by any event or exposure during service.  His appeal must therefore be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for multiple sclerosis is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


